Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing HUNTON & WILLIAMS LLP BANK OF AMERICA PLAZA SUITE 4100 , N.E. ATLANTA, GEORGIA 30308-2216 TEL 404  888  4000 FAX 404  888  4190 RONALD J. LIEBERMAN DIRECT DIAL: 404-888-4139 EMAIL: rlieberman@hunton.com FILE NO: 66013.000012 June 11, 2007 United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Attention: Mr. Kevin Woody, Division of Corporation Finance Re: Deerfield Triarc Capital Corp. Form 10-K for Fiscal Year Ended December 31, 2006 Filed March 14, 2007 Form 10-Q for Quarterly Period Ended March 31, 2007 Filed May 10, 2007 File No. 1-32551 Dear Mr. Woody: As counsel to Deerfield Triarc Capital Corp., a Maryland corporation (the  Company ), we are transmitting herewith for filing the Companys response to the comments of the staff (the  Staff ) of the Division of Corporation Finance of the Securities and Exchange Commission (the  Commission ) contained in its comment letter, dated as of June 5, 2007. When used in this letter, the  Company ,  we ,  us , and  our  refer to Deerfield Triarc Capital Corp. For convenience of reference, each Staff comment contained in your June 5, 2007 comment letter to Richard Smith is reprinted below in italics, numbered to correspond with the paragraph numbers assigned in your letter, and is followed by the corresponding response of the Company. Form 10-K for the year ended December 31, 2006 Item 1A. Risk Factors Tax Risks, page 33 Mr. Kevin Woody United Stated Securities and Exchange Commission June 11, 2007 Page 2 1. We note that you treat dividends received from your foreign TRSs as qualifying income for purposes of the 95% gross income test but not the 75% gross income test. We note that you indicated there is a risk that you may lose your REIT status if the IRS successfully challenges this characterization. Please provide to us managements analysis of the likelihood that a reserve will be booked in future periods and how management has complied with the disclosure requirements of FIN 48 within your March 31, 2007 Form 10-Q. Response: We treat subpart F inclusions from our foreign TRS as qualifying income for purposes of the 95% gross income test based on our consultation with our tax counsel, who have advised us that such income will be treated as qualifying income for that test. However, this income is not significant to our total revenues and even if we exclude this income from the 95% test, we would still satisfy that test and have excess cushion for complying with this annual test as of December 31, 2006. Therefore, at this time, we believe the need for a reserve in the future for this item is remote and no additional disclosure is required to comply with the disclosure requirements of FIN 48. Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations Results of Operations, page 55 2. We note you disclose adjusted leverage; this appears to be a non-GAAP measure. Please explain to us how the calculation of this measure, and your related disclosures comply with Item 10(e) of Regulation S-K and the related Frequently Asked Questions. Response: We acknowledge that a reference to the Leverage discussion on page 60 should have been included in footnote 3 of the table on page 55.
